DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 12/15/2021, claims 1, 8, and 15 have been amended. The currently pending claims considered below are claim 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Hara et al. (US Publication 2011/0185130 A1) and Wharton et al. (US Patent 9,483,213 B1) teach analogous art to the instant application, that of a database management system for archiving data. Hara more specifically teaches data storage utilizing active and archive pre-defined data types. Wharton more specifically teaches providing synchronous data access to a virtual tape library containing active and archival storage systems. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 12/15/2021 and the telephone interview held on 12/14/2021, the applicant’s representative explicitly pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Hara in view of Wharton teaching a method to manage and access backup data stored as active or archival, regardless of storage type, but does not teach accessing records of a database 
The feature of database tables of records containing an archived column is disclosed in claim 1, that recites “the DBMS receiving a request to retrieve a result set comprising records stored in a table of a database, where each record of the table contains an Archived column that specifies whether the record contains an active class of data or an archival class of data, and where a negative date value stored in an Archived column of a first record of the table indicates that the first record was created on a date identified by an absolute value of the negative date value and further specifies that the first record contains an archival class of data; the DBMS identifying whether the request limits the result set to active data or to archival data;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Publication 2012/0197845 A1)
Goyal (US Patent 10,795,777 B1)
Bent (US Patent 9,626,377 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168